Title: To George Washington from Otho Holland Williams, 14 July 1789
From: Williams, Otho Holland
To: Washington, George

 

Dear Sir
Baltimore 14 July 1789

I had the honor to write you, by a late Post, and to inclose certain papers which contained such information as in obedience to your request, I thought it my duty to communicate. In addition I beg leave to mention Major Jones who infornjs me that he has offered his services by letter; the inclosed paper relates to him.
Major Alexander Trueman, and Major Benjamin Brooks have also informed me that they propose to offer their services to the United States in the Military line—As officers I know their talents well; and, when their applications shall be had in consideration, I will most cheerfully subscribe to the particulars of their past services, and testify, according to the best of my Judgment, their respective merits.
Judge Pendleton of Georgia has written to me to obtain the Suffrages of the Senators of Maryland in favor of Mr James Seagrove who he says will be a Candidate for the office of Collector at Savannah. Major William Pierce also writes me that he will become a candidate for the same office and requests of me the same services.
I would not be Officious, But as I know that every information is agreeable to you, I take the present occasion to mention that Mr Seagrove was formerly of New York, and I believe has the honor, Sir, to be known to you in the year 1776. I knew him then as a Gentleman—believed him to be a patriot, and have been since informed that a Combination of circumstances governing his fortune and his conduct, as a merchant obliged him to leave the states, and remain abroad during the War. Major Pierce was formerly of Virginia, and of Harrisons Regiment of Artillery. The want of health obliged him to quit the Corps, and serve in the Staff. He made the Western tour, I believe, with General Sullivan and, I know, that he was Secretary, and Aid De Camp, to General Greene during his southern Campaigns—At the close of the war Major Pierce married, settled in Georgia, and entered into a Mercantile concern which I have understood, did not close fortunately. He now resides at, or near Savannah; and is, I am well informed, of so much consideration

in that Country as to have polled high at the last election for the office of Governor of Georgia.
There are no names on the list which I had the honor to receive, for the Post of Annapolis: nor for several others in Maryland, which will probably be ports of Entry—As to Annapolis, I presume that the former Naval officer, Mr John Davidson, who has long discharged that duty, will be had in consideration—At the same port resides Captn Robert Denny formerly of the Maryland line who acted four Years as Deputy Naval officer of the Port ⟨of⟩ Baltimore, and in my office. I discovered in him so much integrity—capacity, and indefatigable assiduity, that I can with confidence, recommend him as a faithful servant of the public, and who would be glad of the second office in the Customs at that Port. With dutiful respect, Esteem and attachment I am Dear Sir Your Most Obedient and Most Humble Servant

O.H. Williams

